United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Allen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1537
Issued: June 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 8, 2018 appellant, through counsel, filed a timely appeal from an April 30, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 30, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the period February 13 through March 31, 2017 causally related to her accepted employment
injuries.
FACTUAL HISTORY
On February 13, 2017 appellant, then a 40-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed right shoulder pain and right neck pain due
to factors of her federal employment, including using her “right side for doing [her] job every day.”
She indicated that she first became aware of her condition on January 15, 2017 and first realized
that it had been caused or aggravated by her federal employment on February 8, 2017. Appellant
stopped work on February 13, 2017.
In a duty status report (Form CA-17) dated February 13, 2017, Dr. Mallapur S. Rao, a
family medicine specialist, diagnosed right shoulder sprain due to a January 30, 2017 work injury
and indicated that appellant had injured her right shoulder three weeks prior while carrying mail,
and she continued working thereafter. He advised that she was not capable of returning to work.
In an initial medical narrative report dated February 13, 2017, Dr. Rao noted that appellant
continued to perform her normal job duties through February 13, 2017 with a great amount of
difficulty and discomfort. He diagnosed cervical disc disorder with radiculopathy, right rotator
cuff sprain and strain, and cervical sprain and strain. Dr. Rao advised that appellant was to remain
off work in order to avoid the possibility of reinjury or reaggravation until further notice.
In a note dated February 27, 2017, Dr. Rao advised that appellant was to remain off work
until March 27, 2017.
By decision dated April 7, 2017, OWCP accepted the claim for cervical disc disorder with
radiculopathy (mid-cervical region), sprain of right rotator cuff capsule, strain of muscle(s) and
tendon(s) of the rotator cuff of right shoulder, sprain of ligaments of cervical spine, and strain of
muscle, fascia, and tendon at neck level.
Appellant subsequently submitted a note dated March 27, 2017 from Dr. Rao who advised
that she was to remain off work until April 24, 2017.
In two duty status reports (Form CA-17) dated February 23 and March 27, 2017, Dr. Rao
reiterated his opinion that appellant was not capable of returning to work.
In a note dated May 22, 2017, Dr. Rao advised that appellant was to remain off work until
June 19, 2017.
Appellant filed a claim for wage-loss compensation (Form CA-7) for the period
February 13 through March 31, 2017.
In a development letter dated July 3, 2017, OWCP advised appellant of the deficiencies of
her claim. It specifically requested a comprehensive narrative report from her physician, which
included a history of the injury and a thorough examination with objective findings, as to how her
2

condition(s) had worsened such that she was no longer able to perform the duties of her position
when she stopped work on February 13, 2017. OWCP afforded appellant 30 days to respond.
In response, appellant submitted a note and a duty status report (Form CA-17) dated
July 17, 2017 from Dr. Kent Zieser, a Board-certified internist, who diagnosed cervical disc
disease with radiculopathy and opined that she was not capable of returning to work.
By decision dated August 8, 2017, OWCP denied appellant’s claim for compensation
finding that the medical evidence of record had not established total disability for the period
February 13 through March 31, 2017 causally related to her accepted employment injuries.
On September 5, 2017 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted reports dated May 22 and June 13, 2017 from Dr. Christopher Chun,
a Board-certified anesthesiologist and pain medicine specialist, who diagnosed radiculopathy,
cervical region, and other cervical disc displacement, mid-cervical region. Dr. Chun reported that
she had been involved in a work-related accident on January 15, 2017 and her pain had been
worsening since the date of the incident due to repetitive motion. He related that appellant was
currently dependent on analgesics for pain relief and her activities of daily living were limited.
On February 10, 2017 Dr. Rao related that appellant’s initial onset of pain began on
February 10, 2017 and reported increased pain with range of motion of the cervical spine and any
type of lifting. He also reported that her symptoms were aggravated while at work and trying to
sleep. Dr. Rao later indicated that appellant reported being injured on January 30, 2017 while at
work. He advised that she was to remain off work in order to avoid the possibility of reinjury or
reaggravation until further notice.
In a report dated August 15, 2017, Dr. Zieser indicated that appellant’s initial onset of pain
began on January 30, 2017 while at work and diagnosed cervical disc disorder with radiculopathy,
right rotator cuff sprain and strain, and cervical sprain and strain. He advised that she was to
remain off work in order to avoid the possibility of reinjury or reaggravation until further notice.
A telephonic hearing was held before an OWCP hearing representative on
February 14, 2018. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
In a note and a duty status report (Form CA-17) dated March 26, 2018, Dr. Zieser
diagnosed cervical degenerative disc disease and radiculopathy and advised that appellant was not
capable of returning to work.4
By decision dated April 30, 2018, an OWCP hearing representative affirmed the April 8,
2017 decision finding that the medical evidence of record was insufficient to establish that
appellant was totally disabled for the period claimed due to her accepted work-related conditions.
4
The record also contains two reports dated September 11, 2017 from Dr. Rajesh G. Arakal, a Board-certified
orthopedic surgeon, who recommended surgery for appellant’s cervical conditions. On April 2, 2018 Dr. Andrew R.
Block, a Ph.D. in psychology, cleared appellant for an OWCP-approved cervical surgery.

3

She found that appellant’s physicians provided no reasoning, other than a prophylactic one, for
taking her off work, stating that they wanted to avoid “reinjury or reaggravation.”
LEGAL PRECEDENT
Section 8102(a) of FECA5 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”6 This meaning, for brevity, is expressed as disability for work.7
For each period of disability claimed, the employee has the burden of proving that he was disabled
for work as a result of the accepted employment injury.8 Whether a particular injury caused an
employee to be disabled for employment and the duration of that disability are medical issues
which must be proven by the preponderance of the reliable, probative, and substantial medical
evidence.9
Disability is not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages. An employee who has a physical impairment causally related to his or
her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA, and is not entitled
to compensation for loss of wage-earning capacity. The Board will not require OWCP to pay
compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 13 through March 31, 2017 causally related to her employment injuries.
While OWCP accepted that appellant sustained cervical disc disorder with radiculopathy
(mid-cervical region), sprain of right rotator cuff capsule, strain of muscle(s) and tendon(s) of the
rotator cuff of right shoulder, sprain of ligaments of cervical spine, and strain of muscle, fascia,
and tendon at neck level due to factors of her federal employment, she bears the burden of proof
to establish, through rationalized medical evidence, that she was totally disabled during the

5

5 U.S.C. § 8102(a).

6

20 C.F.R. § 10.5(f); see also N.M., Docket No. 18-0939 (issued December 6, 2018); William H. Kong, 53 ECAB
394 (2002).
7

See T.O., Docket No. 17-1177 (issued November 2, 2018); Roberta L. Kaaumoana, 54 ECAB 150 (2002).

8

See T.O., id.; William A. Archer, 55 ECAB 674 (2004).

9

See T.O., id.; Fereidoon Kharabi, 52 ECAB 291-92 (2001).

10

J.R., Docket No. 17-0926 (issued July 12, 2018); Fereidoon Kharabi, id.

4

claimed period and that her disability was causally related to the accepted injuries.11 Appellant
stopped work on February 13, 2017. The Board finds that she has not submitted rationalized
medical evidence explaining how the accepted employment injury caused her to be disabled for
work for the period February 13 through March 31, 2017.
In his reports, Dr. Chun diagnosed radiculopathy, cervical region, and other cervical disc
displacement, mid-cervical region. He reported that appellant had been involved in a work-related
accident on January 15, 2017 and her pain had been worsening since the date of the incident due
to repetitive motion. Dr. Chun related that she was currently dependent on analgesics for pain
relief and her activities of daily living were limited. The Board finds that this evidence failed to
provide a probative medical opinion on whether appellant was disabled on the dates at issue due
to her accepted right shoulder and cervical conditions.12 Consequently, the above-noted evidence
is insufficient to satisfy her burden of proof.
In response to OWCP’s July 3, 2017 development letter, appellant submitted numerous
form reports from her physicians, Drs. Rao and Zieser, indicating that she was not capable of
working and advising her to remain off work in order to avoid the possibility of reinjury or
reaggravation until further notice. Although Drs. Rao and Zieser opined that she was totally
disabled for work, their opinions are conclusory in nature and fail to explain how the accepted
cervical and right shoulder conditions were responsible for her disability and why she could not
perform her federal employment during the period claimed.13 Furthermore, they failed to explain
how appellant’s work-related conditions had worsened such that she was no longer able to perform
her federal duties when she stopped working on February 13, 2017. Consequently, the Board finds
that the reports from Drs. Rao and Zieser are insufficient to establish her claim that she was totally
disabled for the period February 13 through March 31, 2017, causally related to her accepted
employment injuries.
The Board finds that appellant’s physicians have not provided sufficiently rationalized
medical opinion evidence establishing that she was disabled for the period February 13 through
March 31, 2017 causally related to her accepted right shoulder and cervical conditions. Thus,
appellant has not met her burden of proof to establish that she is entitled to compensation for total
disability.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 13 through March 31, 2017 causally related to her accepted employment
injuries.
11

See supra notes 8 and 9. See also V.P., Docket No. 09-0337 (issued August 4, 2009).

12

See Amelia S. Jefferson, 57 ECAB 183 (2005).

13

See J.J., Docket No. 15-1329 (issued December 18, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the April 30, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

